     Case 2:20-cv-02291-DOC-KES Document 77 Filed 04/21/20 Page 1 of 7 Page ID #:959




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4
   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-6952
 7 Facsimile (213) 978-7011
   arlene.hoang@lacity.org
 8
   jessica.mariani@lacity.org
 9
   Attorneys for Defendant CITY OF LOS ANGELES
10
   MANATT, PHELPS & PHILLIPS, LLP               FOLEY & LARDNER LLP
11 Brandon D. Young (Bar No. 304342)            Byron J. McLain, Esq. (Bar No. 257191)
12 2049 Century Park East, Suite 1700           555 South Flower Street, Suite 3300
   Los Angeles, CA 90067                        Los Angeles, CA 90071
13 Telephone: 310-312-4000                      Telephone: 310-972-4500
14 Facsimile: 310-312-4224                      Facsimile: 213-486-0065
   Email: BDYoung@manatt.com                    Email: bmclain@foley.com
15
16 Attorneys for Defendant COUNTY OF LOS ANGELES
17                          UNITED STATES DISTRICT COURT
18                        CENTRAL DISTRICT OF CALIFORNIA
19
20 LA ALLIANCE FOR HUMAN RIGHTS, et al., Case No.: 2:20-cv-02291-DOC-KES
                                            Assigned to Judge David O. Carter
21
                  Plaintiffs,
22                                          JOINT STATUS REPORT
          vs.
23                                          Status Conference
                                            Date: April 23, 2020
24 CITY OF LOS ANGELES, a municipal entity;
   COUNTY OF LOS ANGELES, a municipal       Time: 10:00 a.m.
25 entity; and DOES 1 through 10 inclusive, Location: 501 S. Spring St.
26
                      Defendants.
27
28
                                              1
                                     JOINT STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 77 Filed 04/21/20 Page 2 of 7 Page ID #:960




 1
   BROOKE WEITZMAN SBN 301037                  CAROL A. SOBEL SBN 84483
 2 WILLIAM WISE SBN 109468                     WESTON ROWLAND SBN 327599
 3 ELDER LAW AND DISABILITY LAW                OFFICE OF CAROL SOBEL
   RIGHTS CENTER                               725 Arizona Avenue, Suite 300
 4 1535 E 17th Street, Suite 110               Santa Monica, California 90401
 5 Santa Ana, California 92705                 310-393-3055
   714-617–5353                                carolsobellaw@gmail.com
 6 bweitzman@eldrcenter.org                    rowland.weston@gmail.com
 7 bwise@eldrcenter.org
 8 PAUL L. HOFFMAN SBN 71244
 9 CATHERINE SWEETSER SBN 271142
   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
10 11543 W. Olympic Blvd.
11 Los Angeles, California 90064
   310-396-7031
12 hoffpaul@aol.com
13 csweetser@sshhlaw.com
14 Attorneys for Intervenors Orange County Catholic Worker
15
   Carol A. Sobel (SBN 84483)
16 LAW OFFICE OF CAROL A. SOBEL
17 725 Arizona Ave.
   Santa Monica, California 90401
18 Tel: (31) 393-3055
19 Email: carolsobel@aol.com
20 Shayla R. Myers (SBN 264054)               Catherine Sweetser (SBN 271142)
21 LEGAL AID FOUNDATION                       SCHONBRUN SEPLOW HARRIS
   OF LOS ANGELES                             & HOFFMAN, LLP
22 7000 S. Broadway                           11543 W. Olympic Blvd.
23 Los Angeles, CA 90003                      Los Angeles, CA 90064
   Tel: (213) 640-3983                        Tel: (310) 396-0731
24 Email: smyers@lafla.org                    Email: catherine.sdshhh@gmail.com
25
   Attorneys for Intervenors Los Angeles Catholic Worker
26 and Los Angeles Community Action Network
27
28
                                              2
                                     JOINT STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 77 Filed 04/21/20 Page 3 of 7 Page ID #:961




 1 SPERTUS, LANDES & UMHOFER, LLP
   Matthew Donald Umhofer (SBN 206607)
 2 Elizabeth A. Mitchell (SBN 251139)
 3 617 W. 7th Street, Suite 200
   Los Angeles, California 90017
 4 Telephone: (213) 205-6520
 5 Facsimile: (213) 205-6521
   mumhofer@spertuslaw.com
 6 emitchell@spertuslaw.com
 7
      Attorneys for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
                                     JOINT STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 77 Filed 04/21/20 Page 4 of 7 Page ID #:962




 1
            Plaintiffs LA Alliance for Human Rights, Charles Van Scoy, Harry Tashdjian,
 2
      George Frem, Leandro Suarez, Joseph Burk, Gary Whitter, Karyn Pinsky, and Charles
 3
      Malow, Defendants City of Los Angeles (“City”) and County of Los Angeles (“County”),
 4
      and intervenors Orange County Catholic Worker, Los Angeles Catholic Worker, and Los
 5
      Angeles Community Action Network (collectively, the “Parties”) respectfully submit this
 6
      status report in response to the Court’s April 15, 2020 Amended Order, which ordered the
 7
      parties to file a joint status report regarding the proposed settlement agreement to use the
 8
      site at 16th and Maple as a parking area for recreational vehicles, vans, and cars being
 9
      resided in by homeless persons, and specifically addressing: (a) the status of the
10
      environmental review, including any tentative findings and conclusions; and (b) any non-
11
      environmental issues remaining unresolved that pertain to the proposed settlement
12
      agreement. [Dkt. 70.]
13
            A.     The City’s Plan To Shelter 100+ People At 16th And Maple
14
            The property located at 16th and Maple is one of 10 properties owned by the State
15
      of California (or one of its agencies or departments) located in the City of Los Angeles
16
      that were identified by the State pursuant to Executive Order N-23-20 as available for use
17
      on a short-term emergency basis to provide shelter to persons experiencing homelessness.
18
      It is one of two State properties located in downtown Los Angeles, and the only one in
19
      downtown that does not have a structure on it.
20
            Once the property was identified for possible use, the City developed a plan to
21
      place 63 shelter housing units on the property. The City began negotiating with the
22
      California Department of Transportation (Caltrans), which controls the property, to lease
23
      the property to provide emergency shelter for persons experiencing homelessness. The
24
      City purchased the first 50 shelter units from the Pallet Shelter Company to house one or
25
      two persons per unit. In addition to the 50 new housing units, the site will have
26
      bathrooms (supplemented by mobile hygiene units for showers); a facility for case
27
28
                                                  4
                                         JOINT STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 77 Filed 04/21/20 Page 5 of 7 Page ID #:963




 1 management staff to provide services; and 24-hour security. The City contracted with
 2 Volunteers of America to operate the site.
 3          B.    Environmental Issues Raised Recently By The State
 4          On April 13, 2020, the City received a memorandum dated April 10, 2020, in
 5 which Caltrans raises potential environmental concerns related to this property. Caltrans
 6 transmitted the memorandum to the City via email at 10:00 am on April 13. Counsel for
 7 the City was unaware of this memorandum at the time it filed the City’s Status Report
 8 [Dkt. 65] or appeared at the 10:00 am status conference on April 14, 2020.
 9          In order to expedite the process to utilize the property at 16th & Maple, the City
10 reached out to Caltrans and the Governor’s Office for assistance. However, as of the date
11 of this report, the environmental issues remain unresolved, and likely will for several
12 weeks, meaning the site at 16th & Maple cannot be made immediately usable as
13 contemplated by the Court.
14          C.    The Parties Agree To Use A Different Location For Safe Parking
15          In light of the 16th and Maple site not being immediately available, the City
16 proposed four possible alternative locations for safe parking for RVs and other vehicles
17 occupied by persons experiencing homelessness: a parking lot at 749 South Los Angeles
18 Street, a parking lot at 2245 West 8th Street; a parking lot at 1327 South Lawrence Street,
19 and a parking lot at 323 West 87th Street.
20          Plaintiffs and Defendant County had no objection to any of the four proposed sites.
                                                                            th
21 Intervenors had no objection to the locations on Los Angeles Street and 8 Street, but
                             th
22 object to the locations 87 Street and Lawrence Street.
23          D.    Update On The Residents At 16th & San Julian
24          One of LAHSA’s teams returned to visit the people residing in RVs at 16th and San
25 Julian in downtown Los Angeles on Monday, April 20, 2020. They attempted to speak
26 with everyone in the 16 RVs found there, but only three people answered. LAHSA
27 provided COVID-19 flyers, face masks, waters, and snacks, and asked whether the
28 residents were interested in a safe parking location for their RV. Only one individual said
                                                 5
                                        JOINT STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 77 Filed 04/21/20 Page 6 of 7 Page ID #:964




 1 he would be interested in safe parking, the other two were not interested. LAHSA will
 2 follow-up to try to contact more residents, to provide resources to help with registration
 3 for those who need it, and to continue exploring the safe parking option.
 4 Dated: April 21, 2020            MICHAEL N. FEUER, CITY ATTORNEY
 5
 6                                  By: /s/ Scott Marcus
 7                                     Scott Marcus
                                       Senior Assistant City Attorney
 8                                     Attorneys for Defendant
                                         CITY OF LOS ANGELES
 9
10 Dated: April 21, 2020            MANATT, PHELPS & PHILLIPS, LLP
11
12                                  By: /s/ Brandon D. Young
                                       Brandon D. Young
13                                     Attorneys for Defendant
                                       COUNTY OF LOS ANGELES
14
15 Dated: April 21, 2020            FOLEY & LARDNER, LLP
16
17                                  By: /s/ Byron J. McLain
18                                     Byron J. McLain
                                       Attorneys for Defendant
19                                     COUNTY OF LOS ANGELES

20
      Dated: April 21, 2020         ELDER LAW AND DISABILITY LAW
21                                   RIGHTS CENTER
22
23                                  By: /s/ Brooke Weitzman
                                        Brooke Weitzman
24                                   Attorneys for Intervenor
                                     ORANGE COUNTY CATHOLIC WORKER
25
26
27
28
                                                6
                                       JOINT STATUS REPORT
     Case 2:20-cv-02291-DOC-KES Document 77 Filed 04/21/20 Page 7 of 7 Page ID #:965



      Dated: April 21, 2020        OFFICE OF CAROL SOBEL
 1
 2
                                   By: /s/ Carol A Sobel
 3                                    Carol A Sobel
                                      Attorneys for Intervenor
 4                                    ORANGE COUNTY CATHOLIC WORKER,
                                        LOS ANGELES CATHOLIC WORKER, and
 5                                      LOS ANGELES COMMUNITY ACTION
                                        NETWORK
 6
 7
      Dated: April 21, 2020        SCHONBRUN SEPLOW HARRIS & HOFFMAN,
 8                                  LLP
 9
10                                 By: /s/ Catherine Sweetser
                                      Catherine Sweetser
11                                    Attorneys for Intervenors
                                      ORANGE COUNTY CATHOLIC WORKER,
12                                      LOS ANGELES CATHOLIC WORKER,
                                      and LOS ANGELES COMMUNITY ACTION
13                                      NETWORK
14
      Dated: April 21, 2020        LEGAL AID FOUNDATION OF
15                                 LOS ANGELES, LLP
16
17                                 By: /s/ Shayla R. Myers
                                      Shayla R. Myers
18                                    Attorneys for Intervenors
                                      LOS ANGELES CATHOLIC WORKER and
19                                      LOS ANGELES COMMUNITY ACTION
                                        NETWORK
20
21
      Dated: April 21, 2020        SPERTUS, LANDES & UMHOFER, LLP
22
23
                                   By: /s/ Elizabeth A. Mitchell
24                                    Elizabeth A. Mitchell
                                      Attorneys for Plaintiffs
25
26
27
28
                                              7
                                     JOINT STATUS REPORT
